19-2881(L)
United States of America v. Sinmyah Amera Ceasar

                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT
                                August Term, 2020
            (Argued: October 19, 2020         Decided: August 18, 2021)
                       Docket Nos. 19-2881(L); 19-2892(con)


                           UNITED STATES OF AMERICA,
                                   Appellant,

                                         v.

                            SINMYAH AMERA CEASAR,
                               Defendant-Appellee.




Before:      SACK, SULLIVAN, AND MENASHI, Circuit Judges.

       The government appeals the 48-month sentence imposed in an amended

judgment, entered by the United States District Court for the Eastern District of

New York (Jack B. Weinstein, J.), on defendant-appellee Sinmyah Amera Ceasar.

Ceasar pleaded guilty to one count of conspiracy to provide material support to a

foreign terrorist organization—the Islamic State of Iraq and Syria ("ISIS") (also

referred to as the Islamic Sate of Iraq and the Levant or "ISIL")—in violation of 18

U.S.C. § 2339B(a). While on presentence release, Ceasar violated the conditions

of her release by resuming contact with known supporters of ISIS and other
                                                                19-2881(L); 19-2892(con)
                                                        United States of America v. Ceasar

extremist groups, attempting to conceal these communications from law

enforcement authorities, and then lying to the FBI about her conduct. Ceasar

was also charged with obstruction of justice, to which she pleaded guilty. Ceasar

faced a total Sentencing Guidelines range of 360 to 600 months' imprisonment;

the district court imposed a far-below-Guidelines sentence of 48 months. The

government appeals, arguing that Ceasar's sentence was substantively

unreasonable. For the reasons set forth below, we agree. Accordingly, we

VACATE the judgment of the district court and REMAND for resentencing.

                                     IAN C. RICHARDSON, Assistant United States
                                     Attorney (David C. James and Joshua G.
                                     Hafetz, on the brief), for Jacquelyn M.
                                     Kasulis, Acting United States Attorney for
                                     the Eastern District of New York;

                                     COLLEEN P. CASSIDY, Federal Defenders of
                                     New York, Inc., for Defendant-Appellee.



SACK, Circuit Judge:

      It is undisputed that beginning in or around January 2016, the defendant-

appellee, Sinmyah Amera Ceasar, conspired to provide material support to the




                                        2
                                                                        19-2881(L); 19-2892(con)
                                                                United States of America v. Ceasar

Islamic State of Iraq and Syria ("ISIS"), 1 in violation of 18 U.S.C. § 2339B(a) (the

"Material Support Offense"). Using social media and the encrypted messaging

application Telegram, Ceasar expressed her support for ISIS, encouraged others

to join ISIS abroad, and helped individuals in the United States contact ISIS

members overseas. The overseas ISIS members then facilitated U.S.-based ISIS

supporters' travel to ISIS-controlled territory. Ceasar herself intended to travel to

ISIS territory by way of Sweden, where she planned to marry another ISIS

supporter. In November 2016, Ceasar was arrested at New York's John F.

Kennedy International Airport on her way to Sweden via Turkey. Following her

arrest, Ceasar entered into a cooperation agreement with the government in

which she pleaded guilty to one count of conspiracy to provide material support

to a foreign terrorist organization. In April 2018, the United States District Court

for the Eastern District of New York granted her presentence release.


       While on presentence release, Ceasar reoffended. Despite the fact that the

conditions of her release explicitly prohibited her from contacting individuals or

organizations affiliated with foreign terrorist groups, Ceasar obtained a laptop


1See United States v. Doe, 323 F. Supp. 3d 368, 370 (E.D.N.Y. 2018) (Weinstein, J.). ISIS is
also known as the "Islamic State of Iraq and al-Sham," and the "Islamic State of Iraq and
the Levant" ("ISIL"). See United States v. Mumuni, 946 F.3d 97, 101 n.4 (2d Cir. 2019). In
this opinion, we use the acronyms "ISIS" and "ISIL" interchangeably. See id.

                                             3
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

computer, recreated pseudonymous social media accounts, and resumed

contacting or attempting to contact several individuals known to be supporters

of ISIS or other extremist groups. The FBI, investigating Ceasar's conduct, found

that she had intentionally deleted incriminating communications and had

instructed others with whom she had been in contact to do the same. The bond

underlying her presentence release was revoked, and she was remanded

pending sentencing. When the FBI interviewed Ceasar about her conduct while

on presentence release, she made a significant number of false and misleading

statements.


      In connection with her conduct while on presentence release, Ceasar

pleaded guilty to an additional charge of obstruction of justice, in violation of 18

U.S.C. § 1512(c)(1) (the "Obstruction Offense").


      Mental health professionals who met with and treated Ceasar characterize

her conduct as a misguided search for community stemming from a lifetime of

sexual, physical, and emotional abuse and neglect. Beginning in her childhood,

Ceasar's father sexually abused her. At age 13, she entered the foster care system

and was abused or neglected in each home in which she was placed. While

Ceasar has never been legally married, she entered into three successive so-called



                                          4
                                                                  19-2881(L); 19-2892(con)
                                                          United States of America v. Ceasar

"religious marriages" with older men, beginning when she was 16. In each of

those marriages, her husband physically or emotionally abused her. Ceasar was

diagnosed with complex post-traumatic stress disorder as a result of the abuse

and trauma she endured.

      Ceasar faced a Sentencing Guidelines range of 360 to 600 months'

imprisonment. Prior to sentencing, the district court ordered the government

and Ceasar to provide expert witness testimony or other materials to assist in its

sentencing determination. The district court held a multiday sentencing hearing

at which two government and three defense experts testified as to Ceasar's

involvement with and support of ISIS and whether she would be likely to

reoffend.


      The district court concluded that the advisory Guidelines range was

"excessively harsh" and varied downward from it dramatically. The court found

that Ceasar was motivated by the abuse and trauma she suffered most of her life,

and that she needed educational and mental health support in lieu of a long

prison sentence. On June 26, 2019, despite the Guidelines minimum of 360

months, the court imposed a 46-month sentence on Ceasar for the Material

Support Offense, one month for the Obstruction Offense, and one month for



                                         5
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

committing an offense while on presentence release, pursuant to 18 U.S.C. § 3147,

all to run consecutively for a total term of 48 months' imprisonment. Because she

had been in custody from the time of her arrest in November 2016 until she was

granted presentence release in April 2018, and was then remanded to custody on

July 19, 2018 (following her violation of the conditions of her presentence

release), Ceasar served only 13 additional months from the time of sentencing

(June 26, 2019) until she was released from prison on July 28, 2020.


      The government appealed on substantive reasonableness grounds, arguing

that the district court abused its discretion by considering Ceasar's need for

rehabilitation to the exclusion of other sentencing factors, and that this mitigating

sentencing factor could not bear the weight assigned to it. The government

further argues that Ceasar's sentence was shockingly low compared with other

sentences imposed for similar crimes.


      We are not without sympathy for Ceasar, but we are constrained to agree

with the government. We conclude that the district court placed more emphasis

on Ceasar's need for rehabilitation than that sentencing factor could bear, and

failed adequately to weigh section 3553(a) factors that balance the needs and

circumstances of an individual defendant against, among other things, the goals



                                         6
                                                                      19-2881(L); 19-2892(con)
                                                              United States of America v. Ceasar

of protecting the public, deterring criminal behavior, and engendering respect

for the law. We further conclude that in comparison with sentences for similar

terrorism crimes, Ceasar's sentence of 48 months' imprisonment was shockingly

low and unsupportable as a matter of law. We therefore vacate the judgment of

the district court and remand for resentencing.


                                   BACKGROUND

     I.   The Offense Conduct

      Beginning in or around January 2016 and through November 2016,

defendant-appellee Sinmyah Amera Ceasar conspired to provide material

support to the Islamic State ("ISIS" or "ISIL") 2 in violation of 18 U.S.C. § 2339B(a).

United States v. Ceasar, 388 F. Supp. 3d 194, 200 (E.D.N.Y. 2019). She acted as an

ISIS "assistant" by using Telegram, an encrypted messaging application, to put

individuals in the United States who were interested in joining ISIS in contact


2 Since 2004, the United States Department of State has designated ISIS as a foreign
terrorist organization. Bureau of Counterterrorism, Foreign Terrorist Organizations, U.S.
DEP'T OF STATE, https://www.state.gov/foreign-terrorist-organizations/. As we have
previously observed, ISIS is "an organization that has called on members to commit
attacks in retaliation for the actions of the United States in Syria and Iraq." Am. Civil
Liberties Union v. U.S. Dep’t of Def., 901 F.3d 125, 131 n.7 (2d Cir. 2018) (internal
quotation marks omitted); United States v. Khusanov, 731 F. App'x 19, 23 (2d Cir. 2018)
(summary order) (ISIS, to which the defendant was accused of giving material support,
is "committed to surprise, as well as planned, attacks on United States persons inside, as
well as outside, this country . . . .").


                                            7
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

with ISIS members overseas. Those ISIS members would then assist U.S.-based

ISIS supporters in traveling to ISIS-controlled territory. During her plea

allocution, Ceasar stated that she "believed that if these individuals made it to

[ISIS-controlled territory], they would join the group and work under its

directions and control." Gov't App'x at 19.

      Ceasar also used social media to demonstrate her support for ISIS and to

encourage others to join ISIS abroad. As the district court found, Ceasar

      used multiple social media accounts to upload images and videos
      showing support for ISIL and encouraging people to migrate to ISIL-
      controlled territory, to post quotes and audio recordings of ISIL
      leaders, and to express her support for acts of violence by ISIL or
      inspired by ISIL. . . . Ceasar attempted to assist at least four people
      join ISIL abroad . . . .

Ceasar, 388 F. Supp. 3d at 200-01.

      Ceasar herself intended to travel to ISIS-controlled territory by way of

Sweden, where she planned to meet and marry another ISIS supporter. Id. at

202-03. On November 15, 2016, Ceasar was arrested at New York's John F.

Kennedy International Airport on her way to Sweden via Turkey.

      Following her arrest, Ceasar waived her Miranda rights and admitted that

she had decided to support ISIS after watching online videos of ISIS members

carrying out beheadings. She further admitted to putting individuals in the



                                         8
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

United States in contact with ISIS members abroad who would assist those U.S.-

based individuals in traveling to ISIS-controlled territory.

      On February 10, 2017, pursuant to a cooperation agreement, Ceasar

pleaded guilty to one count of conspiracy to provide material support to a

foreign terrorist organization in violation of 18 U.S.C. § 2339B(a). The

government describes her cooperation as initially "promising[,] and [it] resulted

in the collection of some evidence valuable to several national security

investigations." Gov't Br. at 12. Her cooperation, however, was short-lived.

      In April 2018, Ceasar applied for and was granted presentence release on a

$50,000 bond with several conditions, including submission to electronic

monitoring and a prohibition from contacting individuals or organizations

affiliated with foreign terrorist groups. She was permitted to use a phone or

computer for limited purposes only, such as contacting her counsel and

conducting educational or vocational research. Ceasar, 388 F. Supp. 3d at 203.

      Ceasar soon began to violate these conditions. She obtained a laptop

computer and recreated pseudonymous social media accounts for use in

contacting or attempting to contact at least seven people whom she had

previously identified to the FBI as ISIS supporters or supporters of other




                                         9
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

extremist groups. Id. On June 29, 2018, approximately one month after her

release, Ceasar submitted the laptop to United States Pretrial Services to have

monitoring software installed. Id. Inspection of the computer revealed Ceasar's

use of these social media accounts to search for and contact individuals known to

be supporters of terrorist organizations. Id. at 203-04.

      FBI agents began to investigate Ceasar's conduct. They discovered that she

had intentionally deleted incriminating communications and had instructed

others with whom she had been in contact to do the same. She deleted at least

1,000 Facebook messages, approximately 1,000 text messages, and a collection of

emails, audio files, and images from her cell phone. Id. at 204.


      On July 19, 2018, the district court revoked Ceasar's bond and remanded

her to custody pending sentencing. In the course of its investigation of Ceasar's

presentence release conduct, the FBI interviewed her on January 2, 2019. Id. at

204-05. During the interview, Ceasar made many false and misleading

statements about, among other things, her creation and use of pseudonymous

Facebook and email accounts, her familiarity and interaction with an ISIS-related

Facebook page and computer application, and her communications with ISIS

supporters. Id.



                                         10
                                                                      19-2881(L); 19-2892(con)
                                                              United States of America v. Ceasar

          For her conduct while on presentence release, Ceasar waived indictment

and was charged by information with the Obstruction Offense. Gov't App'x at

22. The information alleged that from June to July 2018, Ceasar "did knowingly,

intentionally and corruptly alter, destroy, mutilate and conceal one or more

records, documents and other objects, to wit: Facebook messages and text

messages, with the intent to impair the objects' integrity and availability for use

in one or more official proceedings . . . ." Id. On March 7, 2019, pursuant to a

plea agreement, Ceasar pleaded guilty to the Obstruction Offense.


    II.      Ceasar's Background

          It is undisputed that Ceasar has led an extremely difficult life. Her parents

divorced when Ceasar was very young. Her father began sexually abusing her

when she was four years old; the abuse continued until she was 11. Her mother

was ill, suffering from diabetes and kidney failure, eventually going blind as a

result of her diabetes. During Ceasar's childhood, she acted as her mother's

primary caregiver. Ceasar, 388 F. Supp. 3d at 196. When Ceasar was 13 years old,

her mother was admitted to a nursing home where she remained until her death

from a heart attack at age 49, when Ceasar was 22 years old.




                                            11
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

          At the time her mother went to live in a nursing home, Ceasar was placed

in the foster care system. She lived in three foster homes over four years and was

abused or neglected in each. She dropped out of high school and signed herself

out of foster care at age 17. Id. at 220.


          While Ceasar has never been legally married, she entered into three

successive "religious marriages" with older men, each of whom physically or

emotionally abused her. Id. at 197. The marriages were arranged by a religious

leader at Ceasar's mosque. She entered the first such marriage at age 16 and was

married twice more before the age of 20. The third marriage ended in 2014 after

a miscarriage that resulted in Ceasar's hospitalization for suicidal depression; she

had begun experiencing suicidal ideation at age 11. As a result of the abuse she

endured throughout her life, she suffers from complex post-traumatic stress

disorder ("PTSD"). Id.


   III.      The Sentencing Proceedings—Expert Testimony

          Prior to sentencing, the district court ordered both the government and

Ceasar "to provide expert witnesses or materials that might permit the court to

make a more effective sentencing determination to protect the public and

encourage the defendant's rehabilitation." Gov't App'x at 21. The district court



                                            12
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

then held a three-day hearing at which two government and three defense

experts testified as to Ceasar's involvement with and support of ISIS, and

whether she would be likely to reoffend. In its opinion explaining Ceasar's

sentence, the district court recounted the experts' testimony in detail. Ceasar, 388

F. Supp. 3d at 205-17. Their testimony as relevant to this appeal was as follows.


   1. The Government's Experts


          A. Dr. Lorenzo Vidino


      The government's first expert witness was Dr. Lorenzo Vidino, Director of

the Program on Extremism at George Washington University. Ceasar, 388 F.

Supp. 3d at 199. Dr. Vidino is an expert on terrorism; his work focuses on

radicalization and recruitment for organizations such as ISIS and al-Qaeda. Dr.

Vidino testified as to the importance of ISIS recruiters and facilitators, as well as

the processes of radicalization, mobilization, and deradicalization from jihadist

groups. In preparation for his testimony, Dr. Vidino had reviewed some of

Ceasar's social media postings and her post-arrest statements about her social

media activity. He did not meet or speak with her.

      Dr. Vidino testified that although ISIS no longer controlled territory, it

continued to recruit and engage with supporters over the internet. He said that


                                          13
                                                                  19-2881(L); 19-2892(con)
                                                          United States of America v. Ceasar

Ceasar had "played two main roles" for ISIS, acting as "a disseminator and a

connector." Gov't App'x at 130. According to Dr. Vidino, Ceasar acted as a

"disseminator" by posting ISIS propaganda on social media and making it more

accessible to the general public. Id. As the term suggests, Ceasar acted as a

"connector" by "mak[ing] the connection between . . . people who have no

connections whatsoever with ISIS, who have just started this radicalization

trajectory, . . . with people who are ISIS members or who are [part] of some kind

of inner circle of this informal community." Id. at 130-31. Dr. Vidino classified

"connectors" as "one step up" from "disseminators." Id. at 131.


      Dr. Vidino identified several factors to assess whether a radicalized

individual is disengaging and deradicalizing, such as "ending [one's] personal

involvement in terrorism," "[d]istancing [oneself] from extremist activity," Gov't

App'x at 186, "[d]istancing oneself from the group's ideology," "[b]reaking

contact with individuals associated with the group or supporting its ideology,"

and "[a]ccepting the punishment for crimes committed," Ceasar, 388 F. Supp. 3d

at 207 (internal quotation marks and brackets omitted) (alterations added). As to

whether Ceasar was progressing toward disengagement and deradicalization,

Dr. Vidino testified that based on his review of her communications while she



                                        14
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

was on presentence release and after she was remanded to custody, she retained

the "worldview [and] the analytical frames of ISIS." Gov't App'x at 138. In

support of this conclusion, Dr. Vidino noted that Ceasar already had engaged in

the same kind of behavior—communicating with ISIS sympathizers—while on

presentence release; that she equated Islam with ISIS and framed her prosecution

for providing material support to a foreign terrorist organization as persecution

for practicing her religion; and that she used the same derogatory language ISIS

has used to refer to the American legal system. Id. at 138-45. As Dr. Vidino

summarized: "The way she speaks is the way somebody [who] supports ISIS

speaks." Id. at 141.


      When asked whether the United States has disengagement or

deradicalization programs for people like Ceasar, Dr. Vidino responded in the

negative. He explained that while some other countries, such as Denmark, the

Netherlands, and Germany, offer such deradicalization programs, "we are miles

away . . . from having programs that are effective, solid, with system[s] behind

them. . . . And we have various initial experimental attempts which I think have

not given results so far. That's the problem." Id. at 145-46.




                                         15
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

          B. Dr. Kostas Katsavdakis


      The government's second expert witness was Dr. Kostas Katsavdakis, a

clinical and forensic psychologist. Dr. Katsavdakis conducted a threat

assessment of Ceasar's risk for "targeted violence." Gov't App'x at 197; Ceasar,

388 F. Supp. 3d at 208. Dr. Katsavdakis explained: "Targeted violence generally

implies that a person engages in that kind of violence under a certain pathway,"

Gov't App'x at 196, and, as the name suggests, "targets" a "particular group . . . or

a particular individual," id. at 207.


      Dr. Katsavdakis reviewed Ceasar's medical records and interviewed her

over the course of five sessions, between 2017 and 2019, for approximately ten

hours in total. Ceasar, 388 F. Supp. 3d at 208. He concluded that "she poses a

moderate risk for targeted violence based upon nine factors." Gov't App'x at 203.

The first of these is "pathway warning behaviors," which are "behaviors that the

person is engaging in to indicate that they are accelerating or on the pathway to a

potential attack." Id. at 221. This is a spectrum of conduct that begins with

"grievance," progresses to violent ideation and planning, and ends with an

attack. Id. at 222. Dr. Katsavdakis concluded, based on Ceasar's communications

about traveling to marry another ISIS supporter, going to ISIS-controlled



                                         16
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

territory, and engaging in jihad, that Ceasar fell within the "planning and

preparing" stage. Id. The second factor is "fixation," a "pathological

preoccupation with an idea." Id. at 223. Dr. Katsavdakis concluded that,

although Ceasar stated that she was no longer interested in ISIS, her behavior

indicated otherwise: While on presentence release, she obtained a computer and

resumed searching for ISIS-related content and communicating with ISIS

supporters online. The third factor, identification, is "an attempt to become a

warrior or pseudocommando . . . , and usually it's a sign that you're affiliating

with or interested in a particular group or individual." Id. at 225. As examples of

Ceasar's "identification," Dr. Katsavdakis testified that Ceasar had created a

video "espousing not only travel overseas for Islamic purposes but also jihad,"

and he cited her social media posts supportive of ISIS. Id. at 226. The fourth

factor, "leakage," means "conveying to a third party, not the direct source, of your

intent to engage in some kind of harmful act." Id. Here, Ceasar's internet posts

and re-posts of videos were indicative of leakage. The fifth factor is presence of

mental illness. Dr. Katsavdakis testified that Ceasar told him about her history of

anxiety and depression, the abuse she suffered as a child, her religious

marriages, and failures at school and work. Dr. Katsavdakis was also aware of




                                         17
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

Ceasar's prior suicidal ideation, which was exacerbated by her miscarriage and

abuse by her then-husband.


      The sixth factor is reliance on virtual community. This allows an

individual engaged in activities supporting terrorism or terrorist groups to

further isolate themselves and reinforce their extremist beliefs. Dr. Katsavdakis

found this factor "evident" in Ceasar. Id. at 229. The seventh factor, failed

relationships, was also obvious in Ceasar's history of, from a young age,

successive, abusive marriages to older men. The eighth factor is thwarting

occupational and academic goals. Ceasar dropped out of high school, and she

subsequently "held very few jobs for any sustained period of time." Id. at 230.

The ninth and final factor, presence of deception, manifested in Ceasar's

obtaining a computer and returning to her ISIS-supporting community online

while on presentence release, her false and misleading statements to the FBI

about this conduct, and her statements to Dr. Katsavdakis that her awareness of

the FBI's possible surveillance of her motivated her to move more quickly toward

her end goals.




                                         18
                                                                  19-2881(L); 19-2892(con)
                                                          United States of America v. Ceasar

      Based on these factors, Dr. Katsavdakis concluded that Ceasar posed a

moderate risk and "that it would be difficult and a long-term process to case

manage [Ceasar] . . . on probation." Id. at 234.


    2. The Defense's Experts

         A. Daisy Khan


      Daisy Khan is the founder and executive director of Women's Islamic

Initiative for Spirituality and Equality ("WISE"). Ms. Khan was offered as an

expert on counter-extremism and women in Islam. Ceasar, 388 F. Supp. 3d at 212.

Ms. Khan met with Ceasar approximately six times while Ceasar was

incarcerated and testified about what drew Ceasar to supporting ISIS. Ms. Khan

stated that, in her opinion, Ceasar's motivations were personal, not ideological,

and that Ceasar was no longer committed to an extremist cause.


      Ms. Khan further testified that based on Ceasar's history of abuse, Ceasar

needed reeducation, healing from years of trauma, and membership in a healthy

and productive community: "In addition to the psychiatric help that she's been

getting, she needs to be in a community which is going to welcome her as if she's

a family member. . . . I have taken the time to find such a community for her and

she needs a life coach and a life mentor, which I am willing to do for her." Gov't


                                         19
                                                                  19-2881(L); 19-2892(con)
                                                          United States of America v. Ceasar

App'x at 281. Ms. Khan recommended the creation of a pilot program specific to

Ceasar to manage her rehabilitation. Ceasar, 388 F. Supp. 3d at 213. Ms. Khan

acknowledged, however, that she had not yet created or tested the type of

program she was suggesting for Ceasar's rehabilitation, nor could she identify

any facility that could adequately provide for Ceasar's rehabilitation. Id.


         B. Dr. Marc Sageman


      The defense's second expert witness was Dr. Marc Sageman, a forensic

psychiatrist and expert on terrorism. Id. Dr. Sageman met with Ceasar for

several hours on April 19, 2019, while she was detained after violating the

conditions of her presentence release. Dr. Sageman also reviewed some

discovery materials and Ceasar's medical records.

      Dr. Sageman testified that Dr. Katsavdakis's method of evaluating Ceasar

was not validated or commonly used in the field of terrorism. He stated that the

factors Dr. Katsavdakis relied upon apparently were taken from an article

outside the terrorism literature and misapplied to Ceasar. The district court

found this testimony unpersuasive because there was no evidence that Dr.

Katsavdakis actually relied on that article. Id.




                                         20
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

      Dr. Sageman then offered his opinion on whether Ceasar would likely

reoffend and, relatedly, on Ceasar's reasons for providing material support to

ISIS. As to the continued risk Ceasar posed, Dr. Sageman testified that Ceasar

was unlikely to reoffend with repeated conduct—connecting people to ISIS—

because ISIS no longer controls physical territory, and its online presence has

dwindled. Dr. Sageman further testified that, based on his interview of Ceasar,

her affiliation with ISIS was "emotional" rather than radical. Gov't App'x at 318.

He stated that Ceasar "was attracted to [ISIS] because it was . . . a caring

community that [would] take care of her because she was basically looking for

some people to take care of her." Id. at 320. Ceasar had experienced a lifetime of

abuse that left her "alienated," and she was looking for a community; she found

one, however violent and destructive, in the "idealized" online community of ISIS

supporters. Id.; Ceasar, 388 F. Supp. 3d at 213-14.

      In evaluating her conduct while on presentence release, Dr. Sageman

testified that Ceasar's communications did not necessarily indicate an ongoing

commitment to ISIS. She did not, in Dr. Sageman's view, pose a risk of violence,

nor was she dangerous, but she could rejoin a destructive community if she were

"abandoned" as she was while on bail. Gov't App'x at 321-22. Dr. Sageman




                                          21
                                                                     19-2881(L); 19-2892(con)
                                                             United States of America v. Ceasar

testified that "[t]he best way to mitigate [this risk] is to introduce her to a

community that will take care of her . . . and I think she will do well." Id. at 322.

Dr. Sageman did not believe that Ceasar would again lend support to a foreign

terrorist organization. Ceasar, 388 F. Supp. 3d at 214.


          C. Dr. Katherine Porterfield


      The defense's third and final expert witness was Dr. Katherine Porterfield,

a clinical psychologist and expert in trauma and extremism. As of the time of

sentencing, Dr. Porterfield had met with Ceasar for a total of approximately 130

hours over the course of two years. She also had reviewed Ceasar's medical

records and case-related materials.


      Dr. Porterfield described Ceasar's lifetime of abuse and trauma as "quite

astonishing," Gov't App'x at 347, and testified that it left Ceasar with ongoing

"severe impairments," id. at 349. Dr. Porterfield diagnosed Ceasar with complex

PTSD, coupled with a serious condition of dissociation. Dr. Porterfield testified:

"[M]y opinion is that [Ceasar's] clinical problems are very much the root of her

very misguided and destructive and dysfunctional actions. She was a person

who did not know how to handle her feelings of pain, shame and fear." Id. at

351; Ceasar, 388 F. Supp. 3d at 214. As to why Ceasar sought out a violent


                                           22
                                                                 19-2881(L); 19-2892(con)
                                                         United States of America v. Ceasar

community online despite enduring years of abuse, Dr. Porterfield explained that

Ceasar suffers from "betrayal trauma" from her father sexually abusing her and

that, as a result, she developed a defense mechanism of self-destructive behavior.

Gov't App'x at 352-54. The abuse Ceasar suffered impaired her "radar" for

dangerous and delinquent people and situations; she "stayed in her cultural

community, and, unfortunately, with her bad radar, went towards the worst

forces in that community because of her very poor judgment and very poor

emotional functioning." Id. at 354-55.


      Dr. Porterfield explained Ceasar's conduct while on presentence release as

a form of relapse. She analogized Ceasar's return to the ISIS-supporting online

community to a domestic violence victim returning to an abuser. Ceasar, 388 F.

Supp. 3d at 215-16. Dr. Porterfield testified that Ceasar "was released without

enough planning and without enough support," and that she thought Ceasar

"went back []to . . . some very familiar dysfunctional people" because "she could

not handle the stress at that point of being out, not having enough treatment, and

not having enough of a community." Gov't App'x at 356; Ceasar, 388 F. Supp. 3d

at 215-16.




                                         23
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

      Dr. Porterfield further testified that Ceasar did not maintain any

commitment to ISIS and that she no longer "yearn[ed] for this fantasied absurd

thing that she back then thought was going to give her a new life." Gov't App'x

at 361. As to whether Ceasar should be incarcerated, Dr. Porterfield testified that

prison would do further harm to Ceasar; her mental health issues would not be

addressed, nor would she get the trauma-focused treatment that she needed.

Ceasar, 388 F. Supp. 3d at 216-17. Dr. Porterfield testified that in addition to

ongoing trauma treatment, Ceasar needed support and structure "to process her

relationship to her community, to Islam, and to who she is [as] a young woman

going forward." Gov't App'x at 365. At the conclusion of her testimony, Dr.

Porterfield stated that she believed, "with ongoing support and treatment this

young person is committed to rebuilding her life and would do so in a healthy

way. She needs help." Id. at 401.


   IV.   The District Court's Sentence and Written Opinion

      At the conclusion of the three-day hearing, the defense asked the district

court to impose a sentence of time served with a lifetime term of supervised

release. The defense argued, based on the expert testimony, that Ceasar's

conduct was the product of chronic abuse and that intensive treatment, not



                                         24
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

prison, was the answer. The government disagreed. It asked the district court to

impose a Guidelines sentence, arguing that Ceasar's serious offense—providing

material support to ISIS—coupled with her conduct while on presentence

release, and her ensuing lies about it to law enforcement authorities,

demonstrated her dangerousness and risk of recidivism. The government

argued, as it does on appeal, that a significant term of incarceration was

necessary to incapacitate Ceasar and to deter those who may otherwise engage in

similar conduct in the future.


      Before the court imposed its sentence, Ceasar spoke on her own behalf.

She acknowledged the wrongfulness of her conduct and that she "mistook a

terroristic organization, who used [her] religion, to be a sort of guidance in [her]

life." Id. at 447. She further stated that she no longer supports or associates with

any terrorist organizations and that she aimed to focus on bettering her health,

education, and future. The district court also read into the record a letter of

support it had received from Ceasar's brother.


      Based on Ceasar's total offense level of 40 and her criminal history

category of VI due to applicable terrorism enhancements under section 3A1.4(b)

of the Sentencing Guidelines, Ceasar faced a Guidelines range of 360 to 600



                                         25
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

months' imprisonment. The district court concluded that this range was

"excessively harsh," and varied downward from it considerably. Id. at 456.


      The court found that Ceasar "has moved substantially towards rejection of

ISIL and now abjures the terrorist ideology." Id. at 458. It went on to discuss the

factors it weighed in imposing the sentence:


      Under federal penal jurisprudence, the [c]ourt will consider general
      and specific deterrence; that is, what will indicate to the population
      generally what they should and should not do. And they should not
      do what this Defendant has done; that is, betray, in a sense, her
      citizens, the United States citizens, and its law enforcement by
      giving information to ISIL members or those who sought ISIL
      membership who are in this country. I believe that general and
      specific deterrence will result from the sentence I am imposing.
      I also must consider incapacitation. In case she slips back into this
      role, will the people of the country be sufficiently protected by her
      being in prison?
      We will also consider rehabilitation, although rehabilitation in
      prison, as we all know, is very difficult, and the question of
      punishment for doing bad acts; in this case, the aiding of ISIL.
      ...
      It's apparent that this young woman is in need of intensive educational,
      emotional, and economic support to address the trauma she has
      experienced and which has, in part, motivated her actions.

Id. at 459-60. The district court further noted that the United States lacks the type

of "intensive disengagement and deradicalization programs" that some European

countries have implemented to rehabilitate those who commit terrorism-related



                                         26
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

crimes. Id. at 461. The court also announced that it would issue a full written

opinion.


       The court sentenced Ceasar to 46 months' imprisonment for the Material

Support Offense, one month for the Obstruction Offense, and one month for

committing an offense while on presentence release, pursuant to 18 U.S.C. § 3147.

These sentences were to run consecutively, for a total term of imprisonment of 48

months. The court also imposed eight years of supervised release. The

government objected and requested that the court more fully explain its

reasoning for the sentence imposed. The court replied that while it would lay

out its reasoning in a written opinion, "a major factor is that[,] based on [the

court's] repeated observations of [Ceasar]," along with the extensive record and

expert testimony, "she is well on her way towards rehabilitation. And she

presents or will present when this sentence has been served almost no danger to

the country and that this sentence will also save her as a human being." Id. at

469.


       Approximately one month after the sentencing hearing, the district court

issued its written opinion. See Ceasar, 388 F. Supp. 3d at 194. The court

recounted at length Ceasar's background, the offense conduct, and the experts'



                                         27
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

and Ceasar's testimony at the sentencing hearing. Id. at 194-218. The court stated

that it "carefully considered" the sentencing factors set forth in 18 U.S.C.

§ 3553(a), and while recognizing the seriousness of Ceasar's crimes, "the

importance of specific deterrence, as well as general deterrence, to protect the

public," it concluded that "[i]n this instance, rehabilitation and specific

deterrence . . . go hand in hand." Id. at 219-20.


      The district court acknowledged that in its view, the ideal sentence—

Ceasar's placement in an intensive deradicalization or disengagement program—

would not be possible because no such program exists in the United States. Id. at

220. Other countries, the court pointed out, have created such rehabilitative

programs, and it recommended that the Bureau of Prisons follow suit. Id. at 221.

Without an "adequate program of rehabilitation . . . , the court seriously

considered whether a further term of incarceration was appropriate" and

concluded that the seriousness of Ceasar's offenses "compelled . . . some

incarceration as punishment and for control . . . ." Id.


      The court was mindful of the likely negative impacts of a long prison

sentence on Ceasar's physical and mental health, however, and concluded that "a

lengthy term of incarceration during which her medical needs are not fully met



                                          28
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

would be extremely harmful to Ceasar's development as a productive member of

society." Id. at 222. The district court reiterated Ceasar's sentence of 48 total

months of incarceration and the conditions of her supervised release. Id. at 223-

25.


      The government appealed.


                                   DISCUSSION

      The government argues that Ceasar's well-below-Guidelines sentence was

substantively unreasonable. We agree. Despite our admiration for the district

court's meticulous inquiry and analysis, and its care and compassion for Ceasar,

we conclude that it placed more emphasis on Ceasar's need for rehabilitation

than that sentencing factor could bear. It failed adequately to weigh section

3553(a) factors that, inter alia, balance the needs and circumstances of an

individual defendant against the goals of protecting the public, deterring

criminal behavior, and engendering respect for the law. We further conclude

that in comparison with sentences of others for similar terrorism crimes, Ceasar's

sentence of 48 months' imprisonment was shockingly low and unsupportable as

a matter of law.




                                          29
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

      I.   Applicable Law

       District courts "shall impose a sentence sufficient, but not greater than

necessary, to comply with the purposes" of 18 U.S.C. § 3553(a)(2). 18 U.S.C.

§ 3553(a). In calculating a sentence, courts must consider and weigh the

following factors:


       (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;
       (2) the need for the sentence imposed—
             (A) to reflect the seriousness of the offense, to promote respect for
                 the law, and to provide just punishment for the offense;
             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant; and
             (D) to provide the defendant with needed educational or vocational
                 training, medical care, or other correctional treatment in the
                 most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for—
             (A) the applicable category of offense committed by the applicable
                 category of defendant as set forth in the guidelines . . .
       (5) any pertinent policy statement . . .
       (6) the need to avoid unwarranted sentence disparities among defendants
           with similar records who have been found guilty of similar conduct;
           and
       (7) the need to provide restitution to any victims of the offense.
Id.




                                          30
                                                                     19-2881(L); 19-2892(con)
                                                             United States of America v. Ceasar

       We are "constrained to review sentences for reasonableness," United States

v. Richardson, 521 F.3d 149, 156 (2d Cir. 2008), and do so "under an abuse-of-

discretion standard," Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008) ("reasonableness" review

"applies both to the sentence itself and to the procedures employed in arriving at

the sentence" (internal quotation marks omitted)). Review for "substantive

reasonableness . . . requires that we consider only whether the length of the

sentence is reasonable in light of the § 3553(a) factors." Richardson, 521 F.3d at

156.

       In reviewing the substantive reasonableness of a sentence, we "consider

whether [a sentencing] factor, as explained by the district court, can bear the

weight assigned it under the totality of circumstances in the case." United States

v. Cavera, 550 F.3d 180, 191 (2d Cir. 2008) (en banc). We do not consider how we

might have weighed particular factors, id., but instead, "[o]ur role is no more

than to patrol the boundaries of reasonableness," United States v. Stewart, 590 F.3d

93, 135 (2d Cir. 2009) (internal quotation marks omitted). A sentence is

substantively unreasonable if "affirming it would damage the administration of

justice because the sentence imposed was shockingly high, shockingly low, or




                                          31
                                                                     19-2881(L); 19-2892(con)
                                                             United States of America v. Ceasar

otherwise unsupportable as a matter of law." United States v. Park, 758 F.3d 193,

200 (2d Cir. 2014) (internal quotation marks omitted).

          Reviewing a sentence for substantive reasonableness requires us to "take

into account the totality of the circumstances, including the extent of any

variance from the Guidelines range." Gall, 552 U.S. at 51. While a sentence

outside the Guidelines range is not presumptively unreasonable, the district

court's justification for a non-Guidelines sentence must be "sufficiently

compelling to support the degree of the variance." Id. at 50. And "a major

departure should be supported by a more significant justification than a minor

one." Id.


    II.      Analysis

          "Terrorism represents a particularly grave threat because of the

dangerousness of the crime and the difficulty of deterring and rehabilitating the

criminal." United States v. Mumuni, 946 F.3d 97, 112-13 (2d Cir. 2019) (internal

quotation marks and alteration omitted); see also United States v. Meskini, 319 F.3d

88, 92 (2d Cir. 2003) ("Congress and the Sentencing Commission had a rational

basis for concluding that an act of terrorism represents a particularly grave threat

. . . , and thus that terrorists and their supporters should be incapacitated for a



                                           32
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

longer period of time."). But we have recognized in terrorism cases, too, that

"sentencing is one of the most difficult—and important—responsibilities of a trial

judge." United States v. Thavaraja, 740 F.3d 253, 259 (2d Cir. 2014). We will not

lightly set aside such exercises of judicial discretion. As with sentencing appeals

in other contexts, we do so only in "exceptional cases." Cavera, 550 F.3d at 189.

For the reasons that follow, we conclude that this is one such case.

               A.      Ceasar's Need for Rehabilitation

      It is not unusual for criminal conduct to arise from tragic circumstances

affecting the defendant. In Ceasar's case, those circumstances were particularly

pronounced. She suffered terrible sexual, physical, and emotional abuse for

much of her life. That this traumatic history may have played a role in Ceasar's

search for acceptance in a community—no matter how destructive or violent—

does not, however, cancel out the seriousness of her offenses. When weighing

Ceasar's personal history, the district court appears to have considered her

background and ensuing needs for mental healthcare and rehabilitation nearly to

the exclusion of countervailing sentencing factors. We conclude that this was an

abuse of discretion.




                                         33
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

      In articulating its "ideal sentence"—which it recognized was unavailable—

the district court nonetheless stressed that Ceasar would have benefited from

rehabilitation programs that did not then exist, nor, to our knowledge, have since

been developed. Ceasar, 388 F. Supp. 3d at 220-22. As both the government and

defense experts testified at the sentencing proceeding, any such rehabilitation

program and its efficacy remain untested in this country. In particular, Daisy

Khan testified that Ceasar would benefit from the creation of a rehabilitation

program but acknowledged that she had neither a facility nor a tested

methodology or existing program to manage Ceasar's rehabilitation.


      The court's apparent acceptance of the experts' agreement that "no such

satisfactory general [deradicalization or disengagement] program exists in the

United States" is in considerable tension with its emphasis on Ceasar's need for

rehabilitation as the factor that most influenced its sentencing decision. See id. at

220-21. The district court stated that "Ceasar's counsel and the Probation

Department are developing a program of intensive treatment and support for the

term of her supervision after her incarceration" and instructed that "the treatment

should begin in prison and connect seamlessly with control and assistance by

Probation." Id. at 196. This reasoning suggests that Ceasar could get the



                                         34
                                                                     19-2881(L); 19-2892(con)
                                                             United States of America v. Ceasar

rehabilitative care she requires after—or even during—a term of incarceration,

and therefore seems to render less persuasive the court's reliance on

rehabilitation as a factor weighing against a longer prison sentence. Moreover, if

at the time of sentencing, Ceasar's treatment program still required development

and could not have been implemented until some future time, it is difficult to see

how a longer sentence would have been detrimental to Ceasar's ultimate

rehabilitation; she would have been awaiting the availability of such a program

in any event. Gov't App'x at 389. We think the district court was mistaken in

imposing a sentence so heavily based on the prospective creation of one or more

such programs.


               B.     Our Relevant Jurisprudence

      When we view Ceasar's sentence in the context of the crimes she

committed, other defendants who have committed similar terrorism crimes, and

our treatment of them, we conclude that the 48-month sentence imposed in the

case at bar was shockingly low and therefore substantively unreasonable.


      In United States v. Stewart, 590 F.3d 93 (2d Cir. 2009) ("Stewart I"), the

defendant-appellant Lynne Stewart had been a "dedicated public servant who

had, throughout her career [as an attorney], represented the poor, the



                                          35
                                                                      19-2881(L); 19-2892(con)
                                                              United States of America v. Ceasar

disadvantaged and the unpopular," often as court-appointed counsel. Id. at 147

(internal quotation marks omitted). She represented Sheikh Omar Ahmad Ali

Abdel Rahman, who "was convicted of a variety of terrorism-related crimes,"

including "soliciting the murder of Egyptian President Hosni Mubarak,"

"attacking American military installations," "conspiring to bomb the World Trade

Center in 1993, which succeeded," and "conspiring subsequently to bomb various

structures in New York City, including bridges, tunnels," and the FBI's New York

office, which did not succeed. Id. at 101. While imprisoned, Abdel Rahman was

subject to Special Administrative Measures ("SAMs"), which, among other

things, "prohibited him from having contact with others . . . that could

foreseeably result in his communicating . . . terrorist information." Id. at 102

(internal quotation marks and alterations omitted). Abdel Rahman was

permitted to remain in contact with his lawyers, including Stewart, and Stewart

executed documents in which she agreed to abide by the SAMs. Id. During

visits with Abdel Rahman, however, Stewart violated the SAMs by "pass[ing]

messages between third parties . . . and Abdel Rahman," and from Abdel

Rahman to others. Id. at 103 (internal quotation marks omitted); see also United

States v. Stewart, 686 F.3d 156, 161-62 (2d Cir. 2012) ("Stewart II").




                                           36
                                                                      19-2881(L); 19-2892(con)
                                                              United States of America v. Ceasar

      Although Stewart faced a Sentencing Guidelines range of 360 months'

imprisonment, the district court imposed a 28-month sentence. Stewart I, 590

F.3d at 144. The government appealed the sentence as "unreasonable and unduly

lenient." Id. at 134. Although we were "impressed by the factors that figured in

Stewart's modest sentence—particularly her admirable history of providing, at

no little personal cost to herself, proficient legal services in difficult cases to those

who could not otherwise afford them," we found Stewart's sentence to be

"strikingly low" in light of her criminal conduct and her use of "her privileged

status as a lawyer to facilitate her serious violation of the law." Id. at 147-48.

Together with her possible commission of perjury at trial—a fact on which the

district court had not made an explicit finding—we concluded that remand was

required for the district court to make such a finding and then to resentence

Stewart. Id. at 151.


      On remand, the district court imposed a below-Guidelines, but greatly

increased, sentence of 120 months' imprisonment. We affirmed despite Stewart's

claim that the new sentence was substantively unreasonable. Stewart II, 686 F.3d

at 179-80. In light of her "severe criminal conduct in aid of a terrorism

conspiracy," and the facts that she "abus[ed] the trust that the government had



                                           37
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

placed in her as a member of the bar" and had "lied repeatedly under oath," we

rejected her contention that the 120-month sentence was "shockingly high." Id. at

181.


       As in our Stewart decisions, so too here there are mitigating factors that

may render a Guidelines sentence unduly harsh and that may merit

consideration and weight when determining the appropriate sentence. But also

as in Stewart, the sentence imposed is "strikingly low" in light of the seriousness

of the defendant's conduct. Stewart I, 590 F.3d at 148.


       In United States v. Mumuni, 946 F.3d 97 (2d Cir. 2019), we held that the

district court had abused its discretion by imposing a sentence well below the

applicable Guidelines range where that sentence was based on, inter alia,

assigning mitigating factors weight that they could not bear. Id. at 112. There,

the defendant pleaded guilty to multiple terrorism counts, including conspiracy

and attempt to provide material support to ISIS, conspiracy to assault federal

officers, attempted murder of federal officers, and assault of a federal officer with

a deadly or dangerous weapon. Id. at 101. Mumuni faced a Guidelines sentence

of 85 years' imprisonment. Id. at 104. The district court imposed a 17-year

sentence, and the government appealed on substantive reasonableness grounds.



                                         38
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

Id. at 101, 105-06. One of the three bases on which we concluded that Mumuni's

sentence (albeit more than four times that imposed in Ceasar's case) was

"shockingly low and unsupportable as a matter of law" was that the district court

placed improper weight on mitigating factors, including Mumuni's youth at the

time of his offense, his lack of criminal record, and his good behavior while

incarcerated pretrial and presentence. Id. at 108, 112. To the extent that such

mitigating factors accounted for an 80% downward variance from the

Guidelines, we concluded that in a "case involving terrorism and such serious

offense conduct, . . . reliance on these mitigating factors produced a sentence that

shocks the conscience and cannot be located within a permissible range of

decisions." Id. The same is true with respect to the sentence before us here.


      Ceasar's attempts to distinguish the instant case from Mumuni are

unavailing. She argues that our decision there should have "no bearing on this

case" and that it is best understood as a reflection of our disapproval of the

district court's discounting the violent nature of Mumuni's crimes. Def. Br. at 55-

57. But there, "we identif[ied] three errors that render[ed] Mumuni's sentence

substantively unreasonable," including the district court's (1) reliance "on a

sterilized account" of Mumuni's attack on a federal agent and its second-guessing



                                         39
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

of the record that conflicted with its own acceptance of Mumuni's guilty plea; (2)

unsupported and contradictory explanations of the sentencing disparity between

Mumuni and his co-conspirator; and (3) reliance on mitigating factors that could

not bear the weight assigned to them. Mumuni, 946 F.3d at 107-08. None of these

errors was determinative. To the contrary, we concluded that "[j]ointly and

severally, these errors caused the [d]istrict [c]ourt to render a sentence that is

shockingly low and unsupportable as a matter of law." Id. at 108.


      Ceasar further argues that the mitigating factors present here—her lifetime

of abuse and neglect and need for rehabilitation—are more serious than those

considered in Mumuni and, according to Ceasar, merit the weight assigned to

them. In an appeal we decided before United States v. Booker, 543 U.S. 220 (2005),

at a time when the Guidelines were thus understood to be mandatory, we

nonetheless "conclude[d] that in extraordinary circumstances . . . district courts

may properly grant a downward departure [from a Guidelines sentence] on the

ground that extreme childhood abuse caused mental and emotional conditions

that contributed to the defendant's commission of the offense." United States v.

Rivera, 192 F.3d 81, 85 (2d Cir. 1999). While Booker has since rendered the

Guidelines non-mandatory and variances—as distinct from "departures"—from



                                          40
                                                                  19-2881(L); 19-2892(con)
                                                          United States of America v. Ceasar

them are therefore permissible, Stewart I, 590 F.3d at 137 n.32 (distinguishing

between departures and variances), variances must still be reasonable. We

conclude that the district court's very substantial downward variance from the

Guidelines sentence here was unreasonable; it was not "within the range of

permissible decisions." Park, 758 F.3d at 200 (internal quotation marks omitted).

It was, as we have noted, based on the potential creation of then-untested

rehabilitation programs—which may never come into existence—and failed to

weigh competing sentencing considerations. Obviously, as Dr. Porterfield

acknowledged, not every person who suffers such extreme abuse and trauma

seizes the opportunity to provide material support to ISIS or commit obstruction.

Gov't App'x at 367. To the extent Ceasar invites us to decide the threshold at

which the gravity of a defendant's personal circumstances merits a sentencing

variance of this magnitude, we decline to do so.


      In sum, the district court's approximately 87% downward variance from

the bottom of the 360- to 600-month Guidelines range was based on Ceasar's

need for rehabilitation and the potential detrimental effects of a long prison

sentence on her physical and mental wellbeing. Ceasar, 388 F. Supp. 3d at 221-22.

Under the facts and circumstances of this case, in which the lives and safety of



                                        41
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

innocents were ultimately at risk, this factor could not bear the weight assigned

to it. The court did not adequately balance the need for rehabilitation against the

competing punitive goals of sentencing recognized by section 3553(a), including

the needs for the sentence "to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense;" "to afford

adequate deterrence to criminal conduct;" and "to protect the public from further

crimes of the defendant." 18 U.S.C. § 3553(a)(2). We now turn to these

considerations.


               C.     The Section 3553(a) Factors


      In its discussion of the length of Ceasar's term of imprisonment, the district

court aimed to "minimize the amount of time [Ceasar] would go without

effective medical and social supports." Ceasar, 388 F. Supp. 3d at 222. It did not

meaningfully balance that concern against the seriousness of Ceasar's offenses,

the goals of general and specific deterrence, the need to protect the public from

future crimes Ceasar could commit, and the need to avoid unwarranted

sentencing disparities among defendants with similar records who have been

found guilty of similar conduct. 18 U.S.C. § 3553(a)(2), (a)(6).




                                         42
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

      The district court recognized that Ceasar's crimes were "serious" and that

she "was not simply an individual who posted propaganda; she intentionally and

knowingly connected individuals in the United States with those abroad who

would do the United States harm." Ceasar, 388 F. Supp. 3d at 220. We cannot

reconcile that with the 48-month sentence imposed.


      Strikingly—yet nearly absent from the district court's discussion—Ceasar

had already exhibited recidivist behavior while on release awaiting sentencing.

To be sure, the district court acknowledged that "Ceasar's deletion of her

communications with others while on presentence release impeded the

government's ability to investigate the extent of her bail violations." Id. at 220.

But that captures only a small part of her conduct underlying the post-release

Obstruction Offense: recreating pseudonymous social media accounts to

reconnect with ISIS supporters; deleting incriminating communications to evade

punishment and encouraging others to do the same; and then making false and

misleading statements to law enforcement when questioned about this conduct.

The district court recognized the experts' disagreement as to Ceasar's "risk of

reoffending," but did not address the remarkable fact that, independent of the

experts' opinions, Ceasar had indeed already reoffended. Id.



                                          43
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

      The district court's conclusion that "rehabilitation and specific deterrence

of [Ceasar] seem to go hand in hand" is further subject to question in light of the

fact that Ceasar was already being treated by Dr. Porterfield when she

reoffended while on presentence release. Id. Indeed, Dr. Porterfield testified that

she was unaware that Ceasar was reoffending even though, to the best of her

recollection, she had met with Ceasar during that time. The district court did not

address the tension between connecting Ceasar's rehabilitation to specific

deterrence and the fact that Ceasar was receiving therapy to correct her

problematic decision-making while she had resumed her criminal conduct—and

then attempted to conceal it from law enforcement authorities (and presumably

from Dr. Porterfield).


      Ceasar mischaracterizes her behavior while on presentence release as

"contact[ing] former friends, some of whom she had cooperated against." Def.

Br. at 46. This conduct, according to Ceasar, "did not amount to new criminal

conduct or 'recidivism' on [its] own." Id. But the context in which Ceasar

engaged in such conduct is crucial. She went beyond reaching out to old friends.

She violated the express terms of her presentence release by obtaining and using

a laptop to resume her operation of pseudonymous social media accounts in



                                         44
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

order to contact or attempt to contact several people she knew to be supporters

of ISIS or other extremist groups. She deleted incriminating social media and

text messages, emails, audio files, and images and instructed others with whom

she had been in contact to do the same. She then lied to the FBI about it. While

Ceasar may have been searching for a community and a sense of belonging in

her course of recovery from a lifetime of abuse and neglect, that can only go so

far in determining—in light of her remarkably dangerous and unlawful

conduct—a just and adequate punishment.


      Indeed, despite recognizing Ceasar's violations of the conditions of her

presentence release to some extent, the district court's sentencing of Ceasar for

these additional offenses was remarkably low. Of the total 48-month sentence

imposed, the court sentenced Ceasar to 46 months for the Material Support

Offense, one month for the Obstruction Offense, and only one month for

committing an offense while on bail, pursuant to 18 U.S.C. § 3147. Gov't App'x at

467-68; Ceasar, 388 F. Supp. 3d at 223. We conclude that the district court abused

its discretion as a matter of law by failing to give adequate weight to the gravity

of Ceasar's reoffending conduct while on presentence release, her conduct taken




                                         45
                                                                       19-2881(L); 19-2892(con)
                                                               United States of America v. Ceasar

to obstruct justice, and the demonstrated threat she posed to the public when at

liberty.


       Finally, it does not appear that the district court considered whether

Ceasar's sentence would be "shockingly low" compared with the sentences

imposed on other defendants with similar records who committed similar

terrorism crimes. Mumuni, 946 F.3d at 107 (internal quotation marks omitted); see

18 U.S.C. § 3553(a)(6). To be sure, "[u]ltimately, what shocks the conscience

depends on the informed intuition of the appellate panel. It is a highly

contextual standard that involves some degree of subjectivity in its application . .

. ." Mumuni, 946 F.3d at 107 (internal quotation marks and footnotes omitted).

But the sentences imposed in a handful of recent material support cases illustrate

the unwarranted disparity reflected by the 48-month sentence imposed here. 3


       In United States v. Naji, No. 16-cr-653 (FB) (E.D.N.Y. June 11, 2019), for

example, defendant Mohamed Naji pleaded guilty to one count of attempting to


3We do not require district courts to "discuss every § 3553(a) factor individually," nor
do we "require robotic incantations by district judges." United States v. Villafuerte, 502
F.3d 204, 210 (2d Cir. 2007) (internal quotation marks omitted). Indeed, "this Court
presumes that the sentencing judge has considered all relevant § 3553(a) factors and
arguments unless the record suggests otherwise." United States v. Rosa, 957 F.3d 113, 118
(2d Cir. 2020). In this case, though, the record suggests that the district court failed to
consider some relevant sentencing factors, including the need to avoid unwarranted
sentence disparities.

                                            46
                                                                    19-2881(L); 19-2892(con)
                                                            United States of America v. Ceasar

provide material support to ISIS, in violation of 18 U.S.C. § 2339B. Gov't

Sentencing Mem. at 9, Naji, No. 16-cr-653 (FB) (E.D.N.Y. June 11, 2019), ECF No.

21. Naji, like Ceasar, posted violent, pro-ISIS content on social media, but went a

step further: He in fact traveled to Yemen to join ISIS, whereas Ceasar was

intercepted at JFK on her way to ISIS-controlled territory. Id. at 1-9. Naji, like

Ceasar, attempted to conceal his activities and obstruct justice by instructing

those with whom he was communicating to delete their messages, but Naji's plea

agreement protected him from an obstruction charge. Id. at 9 n.2. The district

court sentenced Naji to the statutory-maximum 240 months' imprisonment.

Judgment at 2, Naji, 16-cr-653 (FB) (E.D.N.Y. June 27, 2019), ECF No. 25.


      In United States v. Saidakhmetov, No. 15-cr-95 (WFK), 2018 WL 461516

(E.D.N.Y. Jan. 18, 2018), the district court sentenced the defendant to the

statutory maximum of 15 years where the defendant pleaded guilty to one count

of conspiring to provide material support to a terrorist organization, in violation

of 18 U.S.C. § 2339B(a)(1). Id. at *1. Like Ceasar, Saidakhmetov was "in contact

with ISIL operatives and supporters." Id. at *2. Saidakhmetov and his co-

conspirator took steps to join ISIL, including planning travel to ISIL-controlled

territory. Id. Also like Ceasar, he was arrested at JFK when attempting to travel



                                         47
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

to Turkey. Id. Saidakhmetov faced a Guidelines range of 360 months' to life

imprisonment; the statutory maximum was 180 months (15 years), which the

district court imposed. Id. at *3-4. Saidakhmetov's co-conspirator, Juraboev, also

received a sentence of 180 months' imprisonment. United States v. Juraboev, No.

15-cr-95 (WFK), 2017 WL 5125523, at *1, 2017 U.S. Dist. LEXIS 181402, at *2

(E.D.N.Y. Nov. 1, 2017). Juraboev, like Saidakhmetov, pleaded guilty to one

count of conspiracy to provide material support to a terrorist organization.

Juraboev had, inter alia, expressed support for ISIL online, and, like

Saidakhmetov, purchased a plane ticket to travel to Turkey and planned to

continue on to Syria. He was arrested at his apartment in Brooklyn. Id., 2017 WL

5125523, at *2, 2017 U.S. Dist. LEXIS 181402, at *7-8.


      Perhaps the most obvious difference between these cases and Ceasar's is

that Ceasar was not going to take up arms to fight on behalf of ISIS. Ceasar was

an intermediary who connected U.S.-based individuals to others overseas who

could assist them in traveling to ISIS-controlled areas. Ceasar did, however, plan

to travel to ISIS-controlled territory and marry another ISIS supporter on the

way. Like Saidakhmetov, she was arrested while attempting to leave the United

States to travel to ISIS territory. While Ceasar's conduct may not have risen to



                                         48
                                                                       19-2881(L); 19-2892(con)
                                                               United States of America v. Ceasar

the level of criminality engaged in by some of these other defendants, the

difference in the length of the sentences seems significantly out of proportion to

the difference in the seriousness of their not-so-dissimilar crimes. 4


      Ceasar argues that the cases to which the government cites are inapposite

because the mitigating circumstances present here render the instant case

distinguishable. For the reasons discussed above, however, we conclude that the

mitigating factors—the abuse Ceasar has suffered and her ensuing needs for

mental healthcare and rehabilitation—may merit significant consideration but

cannot bear the apparently decisive weight assigned to them by the district court.

That such mitigating circumstances were not present in these other cases,



4 An opinion from the Fourth Circuit, albeit a "summary opinion" and therefore deemed
by that court to be non-precedential, is similarly instructive. In United States v. Young,
818 F. App'x 185 (4th Cir. 2020), the Fourth Circuit affirmed a 15-year sentence imposed
on Young, who was charged with attempting to provide material support to ISIL and
attempting to obstruct justice. Id. at 188-89. Unbeknownst to Young, he was in
communication with an FBI informant, he "advised [the informant] on how to travel
abroad without being flagged by authorities," and, as prompted by the informant,
transmitted Google gift cards to be used to buy encrypted messaging accounts,
ostensibly in order to recruit more ISIL fighters. Id. at 189. Like Ceasar, Young does not
himself seem to have planned to become an ISIL fighter. The court focused instead on
Young's recruiting others, examined comparable material support sentences in the
Fourth Circuit, and emphasized the district court's conclusion that it was "important for
people to understand that if they intend to provide material support for a terrorist
organization . . . there's a very harsh penalty to be paid." Id. at 194 & n.10 (internal
quotation marks omitted).



                                           49
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

therefore, does not so drastically distinguish them in Ceasar's favor as to warrant

a 48-month sentence.


      Ceasar invokes this Court's decision in Thavaraja—in which we upheld a

below-Guidelines sentence of 108 months—as a relevant comparator. See

Thavaraja, 740 F.3d at 260. While the defendant's conduct in that case was

undoubtedly serious, we noted the district court's finding that his procuring of

weapons for a foreign terrorist organization "was motivated solely to assist the

Tamil minority in Sri Lanka who were engaged in an ongoing civil war." Id. at

262 (internal quotation marks omitted). By contrast, Ceasar did not assist

"people who certainly pose no direct threat to the United States," id. at 261

(internal quotation marks omitted). She aided an organization that intentionally

targets the United States and its citizens. Moreover, the defendant in Thavaraja

was described as "a very model, positive inmate," id. at 257 (internal quotation

marks omitted), who "had accepted full responsibility for his crimes," id. at 260.

By contrast, Ceasar, as she explained, acted out of anxiety "to find a way out of

[her] situation," such that she failed to "realize the severity of what people could

convince [her] into believing." Gov't App'x at 447. She also did not consistently

accept responsibility for her criminal conduct. Her offense conduct while out on



                                         50
                                                                  19-2881(L); 19-2892(con)
                                                          United States of America v. Ceasar

presentence release reflected an extraordinary breach of trust and evidenced her

likelihood of reoffending. When the FBI interviewed her about this conduct, she

lied. She also had attempted to conceal her offending conduct while on

presentence release by intentionally deleting incriminating communications and

by instructing others with whom she had been in contact to do the same. These

facts alone render Thavaraja distinguishable from the instant case.


      Although every case is unique and no two defendants are ever exactly

alike, the significant differences between the sentences imposed on Naji,

Saidakhmetov, Juraboev, and Young, on the one hand, and Ceasar on the other,

reflect a troubling and unwarranted disparity "among defendants with similar

records who have been found guilty of similar conduct." 18 U.S.C. § 3553(a)(6).

That disparity, coupled with the seriousness of Ceasar's Material Support and

Obstruction Offenses, her demonstrated recidivist tendencies while on

presentence release, and her attempts to cover up her conduct by deleting

incriminating material and lying to law enforcement authorities, lead us to

conclude that the 48-month sentence imposed on Ceasar "shocks the conscience."

Mumuni, 946 F.3d at 107 (internal quotation marks omitted).




                                        51
                                                                   19-2881(L); 19-2892(con)
                                                           United States of America v. Ceasar

                                 CONCLUSION


      Our jurisprudence in this area is built on the understanding that district

courts are generally better positioned than appellate courts to make sentencing

determinations. See United States v. Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012). It

is the role of this Court, however, "to patrol the boundaries of reasonableness" of

those decisions. Stewart I, 590 F.3d at 135 (internal quotation marks omitted).

For the reasons stated at some length above, we conclude that Ceasar's far-

below-Guidelines sentence was outside the bounds of what was reasonable in

light of the facts and circumstances of this case. While Ceasar's need for

rehabilitation from years of trauma and abuse was one factor that the district

court could have properly taken into consideration at sentencing—perhaps it

may indeed merit, in the court's discretion, a below-Guidelines sentence—the

district court's assigning it overwhelming weight while failing to give adequate

consideration to the competing goals of sentencing—including the need for the

sentence to protect the public, deter criminal conduct of the defendant

specifically and others generally, promote respect for the law, and reflect the

seriousness of the offense committed—was an abuse of discretion. For the




                                         52
                                                                  19-2881(L); 19-2892(con)
                                                          United States of America v. Ceasar

foregoing reasons, we VACATE the judgment of the district court and REMAND

for resentencing consistent with 18 U.S.C. § 3553(a) and this opinion.




                                        53